DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response and amendment to the claims filed on 10/22/2021 are acknowledged.  The rejections and objections made in the previous office action are withdrawn in view of the amendment to the claims. 


EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Natalie Saldana on 1/4/2021.

The application has been amended as follows: 
Material to be inserted is in bold and underline, and material to be deleted is in 

LISTING OF CLAIMS:

1.	(Previously presented) A paste composition comprising:
ceramic particles each surface-functionalized with an amine group, and a maleic anhydride-grafted elastomer, wherein the ceramic particles surface-functionalized with the amine group are formed by dispersing ceramic particles in distilled water and adding polyethyleneimine to form ceramic particles surface-functionalized with the amine group prior to combining the ceramic particles surface-functionalized with the amine group with the maleic anhydride-grafted elastomer;
wherein the ceramic particles and the amine group are in a weight ratio of 1:0.5 to 10.

2.	(Original) The paste composition of claim 1, wherein the ceramic particles surface-functionalized with the amine group are ceramic particles surface-coated with a polyamine-based compound.

3.	(Original) The paste composition of claim 2, wherein the polyamine-based compound is a polyamine-based polymer, a polyamine-based monomer, or a mixture thereof, which contains two or more amine groups.



5.	(Previously presented) The paste composition of claim 1, wherein the ceramic particles are any one or two or more selected from the group consisting of lead zirconate titanate (PZT), barium titanate, zinc oxide, potassium nitride, aluminum nitride, bismuth iron oxide, and silicon carbide.

6.	(Currently amended) The paste composition of claim 1, wherein the maleic anhydride-grafted elastomer is any one or two or more selected from the group consisting of a polystyrene-based block copolymer-graft-maleic anhydride block copolymer, a polyolefin-based-graft-maleic anhydride elastomer, a polyamide-based-graft-maleic anhydride elastomer, and a polyester-based-graft-maleic anhydride elastomer.

7.	(Original) The paste composition of claim 1, further comprising:
any one or two or more second elastomers selected from the group consisting of a styrene-butylene-styrene (SBS)-based block copolymer, a styrene-isoprene-styrene (SIS)-based block copolymer, a styrene-ethylene-butylene-styrene (SEBS)-based block copolymer, and a styrene-ethylene-propylene-styrene (SEPS)-based block copolymer.

8.	(Original) The paste composition of claim 1, wherein the paste composition is an energy harvesting paste composition.

9.	(Previously presented) A thin film comprising:
ceramic particles each surface-functionalized with an amine group, and a maleic anhydride-grafted elastomer, wherein the ceramic particles surface-functionalized with 

10.	(Currently amended) A device comprising:
a thin film including negatively charged ceramic particles each surface-functionalized with a positively charged amine group, and a maleic anhydride-grafted elastomer, wherein the ceramic particles are highly dispersed within the maleic anhydride-grafted elastomer;
wherein the ceramic particles and the amine group are in a weight ratio of 1:0.5 to 10.

11.	(Withdrawn – Currently amended) An energy harvesting method in which power energy, pressure energy, or vibration energy is converted into electrical energy through a device including a thin film produced by applying and drying [[a]]the paste composition of claim 1 into a mold

12.	(Withdrawn) The energy harvesting method of claim 11, wherein the ceramic particles surface-functionalized with the amine group are ceramic particles surface-coated with a polyamine-based compound.



14.	(Withdrawn) The energy harvesting method of claim 13, wherein the polyamine-based polymer is any one or two or more selected from the group consisting of polyalkyleneimine, polyvinylamine, polyamidoamine, polyallylamine, and polyetheramine, and the polyamine-based monomer is any one or two or more selected from the group consisting of alkylenediamine, dialkylenetriamine, trialkylenetetramine, p-phenylenediamine, m-phenylenediamine, 2,5-diaminotoluene, 2,6-diaminotoluene, 1,3-bis(4,4'-aminophenoxy)benzene, 4,4'-diamino-1,5-phenoxypentane, 4,4'-diaminobiphenyl, 3,3'-dimethyl-4,4'-diaminobiphenyl, 3,3'-dimethoxy-4,4'-diaminobiphenyl, 4,4'-diaminodiphenyl ether, 4,4'-diaminodiphenyl methane, 2,2'-diaminodiphenyl propane, bis(3,5-diethyl-4-aminophenyl)methane, diaminodiphenylsulfone, diaminobenzophenone, diaminonaphthalene, 1,4-bis(4-aminophenoxy)benzene, 1,4-bis(4-aminophenyl)benzene, 9,10-bis(4-aminophenyl)anthracene, 1,3-bis(4-aminophenoxy)benzene, 4,4'-bis(4-aminophenoxy)diphenyl sulfone, 2,2-bis[4-(4-aminophenoxy)phenyl]propane, 2,2'-trifluoromethyl-4,4'-diaminobiphenyl, 1,4-diaminocyclohexane, 1,2-diaminocyclohexane, 1,4-cyclohexane-bis(methylamine), and 4,4'-diaminodicyclohexylmethane.

15.	(Withdrawn – Currently amended) The energy harvesting method of claim 11, wherein the ceramic particles [[is]]are any one or two or more selected from the group consisting of lead zirconate titanate (PZT), barium titanate, zinc oxide, potassium nitride, aluminum nitride, bismuth iron oxide, and silicon carbide.

16.	(Withdrawn – Currently amended) The energy harvesting method of claim 11, wherein the maleic anhydride-grafted elastomer is any one or two or more selected from the group consisting of a polystyrene-based block copolymer-graft-maleic anhydride block copolymer, a polyolefin-based-graft-maleic anhydride elastomer, a polyamide-based-graft-maleic anhydride elastomer, and a polyester-based-graft-maleic anhydride elastomer.

17.	(Withdrawn) The energy harvesting method of claim 11, wherein the paste composition further includes any one or two or more second elastomers selected from the group consisting of a styrene-butylene-styrene (SBS)-based block copolymer, a styrene-isoprene-styrene (SIS)-based block copolymer, a styrene-ethylene-butylene-styrene (SEBS)-based block copolymer, and a styrene-ethylene-propylene-styrene (SEPS)-based block copolymer.

18.	(Cancelled)

19.	(Previously presented) The thin film of the device of claim 10, wherein the ceramic particles surface-functionalized with the amine group and the maleic anhydride-grafted elastomer have a weight ratio of 1:0.01 to 3.


Allowable Subject Matter


The present claims are allowable over the closest prior art, herein “Koo”, for the following reasons:
Koo does not suggest alone, or in combination, the claimed paste composition. Specifically, a paste composition comprising surface functionalized with an amine group and a maleic anhydride grafted elastomer … wherein the ceramic particles and the amine group are in a weight ratio of 1:0.5 to 10 is not suggested. While Su teaches the use of amine functionalized ceramic particles, a combination of amine and maleic anhydride functionalized ceramic particles is not taught in Su alone. In contrast, the present invention utilizes particles which are surface functionalized with the amine prior to combining with the maleic anhydride grafted elastomer. Further, while Su teaches the particles are easily dispersed, Koo already discloses the particles are easily dispersed by means of a dispersing agent, as well as ultrasonic treatment, ball milling, or mixing. The 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764